DETAILED ACTION
Specification
The specification received on 21 October 2022 is entered.
Claim Objections
Claim 10 is objected to because of the following informalities:  
- Claim 10, line 3, “first” should read --a first--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy (US Pat. No. 5,325,792) in view of Merola (US Pat. No. 3,747,775).
In regards to claim 1, Mulloy teaches a system, comprising: a chassis (12) extending linearly; a track (32/34/56) connected to the chassis and extending the length of the chassis; a fixed end (24) fixedly connected to and end of the chassis and the track (i.e.; each 24 can be fixed in place along any point of the track via lock bar 70); and an adjustable end (24) selectively slidably connected to the track and guided by the chassis (i.e.; one of 24 can be adjusted relative to the other).
Mulloy does not teach the fixed end includes a sloped face opposing the end of the chassis and the track, and the adjustable end includes a sloped face directed toward the fixed end.
Merola teaches holders (10, 10’) attached to a chassis (26), wherein the holders include sloped faces (14, 14’) directed toward each other.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Mulloy such that the fixed end includes a sloped face opposing the end of the chassis and the track, and the adjustable end includes a sloped face directed toward the fixed end.  The motivation would be for the purpose of facilitation the insertion of items being placed between the ends as taught by Merola (Col 3, Lines 15-18).
In regards to claim 2, modified Mulloy teaches a clamp (Mulloy: 70/78) of the adjustable end selectively disengageable from the track.
In regards to claim 3, modified Mulloy teaches the chassis is rectangular and includes a first end (Mulloy: 14) and a second end (Mulloy: 16) connected by side rails (Mulloy: 58 and 60); wherein the track is mediately connected to the first end and the second end; and wherein the clamp (Mulloy: 70/78) selectively engages the track to retain the adjustable end in relative position to the fixed end.
In regards to claim 9, modified Mulloy teaches the adjustable end (Mulloy: 24) is selectively movable along the track (Mulloy: 32/34/56) to engage the track and fix position of the adjustable end relative to the fixed end (via 78 of Mulloy).  
In regards to claim 10, Mulloy teaches a record holder system, comprising: a frame of two ends and two sides (14, 16); a fixed end (24) attached to one of the ends of the frame (i.e.; each 24 can be fixed in place via lock bar 70 at one of the ends); and a selectively adjustable end (24) slidably connected to the frame (i.e.; one of 24 can be adjusted relative to the other).
Mulloy does not teach the fixed end has a first sloping face opposing the one of the end of the frame, and the adjustable end has a second sloping face directed towards the fixed end.
Merola teaches holders (10, 10’) attached to a chassis (26), wherein the holders include sloped faces (14, 14’) directed toward each other.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Mulloy such that the fixed end has a first sloping face opposing the one of the end of the frame, and the adjustable end has a second sloping face directed towards the fixed end.  The motivation would be for the purpose of facilitation the insertion of items being placed between the ends as taught by Merola (Col 3, Lines 15-18).
In regards to claim 11, modified Mulloy teaches a guide track (Mulloy: 32/34/56) connected to the ends; and a clamp (Mulloy: 78) of the adjustable end slidably connected to the guide track, the clamp is biased to engage the guide track (Mulloy: via 92).
In regards to claim 12, modified Mulloy teaches a lever (Mulloy: 70) connected to the clamp; wherein the lever is manually pressed to disengage the clamp from engagement with the guide track; wherein the adjustable end is moveable along the guide track when the lever is pressed.
In regards to claim 16, Mulloy teaches a method, comprising: forming a chassis (12) of two ends and two sides (14, 16); connecting a fixed end (24) to one of the ends of the chassis (i.e.; each 24 can be fixed in place via lock bar 70 at one of the end); connecting a track (32/34/56) to the chassis; and connecting an adjustable end to the track (i.e.; one of 24 can be adjusted relative to the other).
Mulloy does not teach the fixed end has a first sloping face opposing the one of the end of the frame, and the adjustable end has a second sloping face directed towards the fixed end.
Merola teaches holders (10, 10’) attached to a chassis (26), wherein the holders include sloped faces (14, 14’) directed toward each other.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Mulloy such that the fixed end has a first sloping face opposing the one of the end of the frame, and the adjustable end has a second sloping face directed towards the fixed end.  The motivation would be for the purpose of facilitation the insertion of items being placed between the ends as taught by Merola (Col 3, Lines 15-18).
In regards to claim 17, modified Mulloy teaches providing a clamp (Mulloy: 78) to the adjustable end biased to engage the track (via 92 of Mulloy).
In regards to claim 18, modified Mulloy teaches connecting a handle (Mulloy: 70) to the clamp, the handle when pressed overcomes the bias and disengages the clamp from the track.
In regards to claim 20, modified Mulloy teaches providing a spring (Mulloy: 92) connected to the clamp for bias to engage the track.
Claims 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy (US Pat. No. 5,325,792) and Merola (US Pat. No. 3,747,775), and in further view of Sportsman (US Pat. No. 2,620,929).
In regards to claims 8, 13 and 19, Mulloy, modified by Merola, does not teach a shelf connected to the chassis and/or one of the sides of the frame.
Sportsman teaches a shelf (18/20) connected to a side of a chassis.  It would be obvious to one of ordinary skill in the art before the effective filing date to modify Mulloy to include a shelf connected to the chassis and/or one of the side of the frame.  The motivation would be for the purpose of storing miscellaneous items (e.g.; 24) as taught by Sportsman.
Allowable Subject Matter
Claims 4-7, 14 and 15 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 8-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631